DETAILED ACTION

This action is in response to the Application filed on 06/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 19 have been considered but are moot because the new ground of rejection does not rely on any subject matter specifically challenged in the argument. That is, the arguments are directed to limitation that has been canceled in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 8 – 14, 19 – 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “enable, at a second time, the first switching device and the second switching device; receive, at a third time after the second time, second power information indicative of the output power provided by each output of the plurality of outputs; determine based on the second power information that a second overcurrent condition exists; and disable, responsive to determining that the second overcurrent condition exists and responsive to determining that disabling the first switching device would not eliminate the second overcurrent condition, the second switching device to eliminate the second overcurrent condition based on a dynamic determination.”.
Claim 13 recites “enabling, at a second time, the first switching device and the second switching device; receiving, at a third time after the second time, second power information indicative of the output power provided by each output of the plurality of outputs; determining based on the second power information that a second overcurrent condition exists; and disabling, responsive to determining that the second overcurrent condition exists and responsive to determining that disabling the first switching device would not eliminate the second overcurrent condition, the second switching device to eliminate the second overcurrent condition based on a dynamic determination.”.
	Claim 19 recites “enable, at a second time, the first switching device and the second switching device; receive, at a third time after the second time, second power information indicative of the output power provided by each output of the plurality of outputs; determine based on the second power information that a second overcurrent condition exists; and disable, responsive to determining that the second overcurrent condition exists and responsive to determining that disabling the first switching device would not eliminate the second overcurrent condition, the second switching device to eliminate the second overcurrent condition based on a dynamic determination”.
	It is respectfully submitted that the above subject matter of claims 1, 13 and 19
was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, at the time the application
was filed, had possession of the claimed invention.
	The specifications do not mention enabling, at a second time, the first and second switch devices and a third time where second power information is used to determine a second overcurrent condition.


    PNG
    media_image1.png
    386
    241
    media_image1.png
    Greyscale

Page 9, lines 10 – 16 recites “If the criterion is not satisfied (206 NO), which may indicate that a level of a current output by the power distribution device 100 is within a permissible range, then the process 200 returns to act 204. Otherwise, if the criterion is satisfied (206 YES), then the process 200 continues to act 208. For example, determining that the criterion is satisfied may include determining that a total current through the power distribution device 100 is excessively high. At act 208, one or more switching devices are selected to be disabled to reduce a total output current.”
It is submitted that the flowchart above does not provide for enabling, at a second time, the first and second switch devices and a third time where second power information is used to determine a second overcurrent condition.

Examiner's Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838